DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi JP 48-099046. Hitachi teaches nickel based superalloy (“base alloy”; paragraph 3 at .
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hitachi JP 48-099046. Hitachi is relied upon as set forth above in the section 102 rejection over Hitachi. Hitachi may not expressly address “substantially free of alpha Cr.” The coating has substantially other ingredients (e.g., on the order of 70 to 80 wt. %), and so it is substantially free of alpha Cr even if it has .
Claim Rejections - 35 USC § 103


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi JP 48-099046 in view of Box USPA 2007/0264126. Hitachi is relied upon as set forth above in the section 102 rejection over Hitachi. Hitachi may not exemplify turbine blade article, but teaches that coatings and substrate combinations are useful for these turbine applications (paragraph 2). It would have been obvious to one of ordinary skill in the art at the time of filing to fabricate substrate/coating combination suggested by Hitachi as gas turbine since Hitachi teaches that the teachings are useful for these applications. Box teaches coating gas turbine blade substrate with protective coating (paragraphs 22 and 25) as type of gas turbine component in need of corrosion protection. It would have been obvious to one of ordinary skill in the art at the time of filing to protect blade in Hitachi since Hitachi teaches coating turbine components and since Box teaches blade is type of turbine component needing protection. Regarding Claim 6, Box teaches blade has inner and external surfaces. It would .
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 2 July 2021. Rejections are withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Hitachi, the section 102/103 rejection over Hitachi, and the section 103 rejection over Hitachi in view of Box of the Office Action mailed on 2 July 2021. Applicant argues that Figure 4 of Hitachi does not include the now claimed second region feature because at depths of 40 to 60 microns, there is region having between 10 and 20 wt. % Cr, which is precluded by what is now claimed. Firstly, this argument 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                      
4 December 2021